UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-1921


GLENN WARREN TURNER,

                     Plaintiff - Appellant,

              v.

SUNSTATES SECURITY, LLC,

                     Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:17-cv-00363-D)


Submitted: December 19, 2019                                Decided: December 23, 2019


Before NIEMEYER, AGEE, and QUATTLEBAUM, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Glenn Warren Turner, Appellant Pro Se. Jeremy A. Stephenson, POPE AYLWARD
SWEENEY & STEPHENSON, LLP, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Glenn Warren Turner seeks to appeal the district court’s order granting summary

judgment to Sunstates Security, LLC, in his civil action for retaliation and discrimination

on the bases of race, color, sex, and age. We dismiss the appeal for lack of jurisdiction

because the notice of appeal was not timely filed.

       Parties are accorded thirty days after the entry of the district court’s final judgment

or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R.

App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s order was entered on the docket on July 22, 2019. The notice of

appeal was filed on August 26, 2019. Because Turner failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we dismiss the appeal.

We deny Turner’s motion to appoint counsel and dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                                 DISMISSED




                                              2